DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 Jan. 2022 has been entered.
Claims 1 and 6-9 are currently pending and are considered here.

Withdrawn Rejections
	The rejection of claims 1 and 6-9 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the claim amendments in the Response of 25 Jan. 2022.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection herein.

Claim Objections
s 1 and 6-9 are objected to because of the following informalities:  
Claim 1 recites a “test sample” in the preamble while referring at various points in the claim to “the sample”.  Such recitations should be amended to: “the test sample”.
Claim 1 recites “a step of acquiring the adenosine triphosphate (ATP) level of the sampled culture medium, wherein the cells do not include microorganisms which are the target for detection”.  Including the clause “wherein the cells do not include microorganisms which are the target for detection” within the “acquiring step” makes it unclear whether the clause is somehow limited to the acquiring step.  Clarity would be improved by amending the preamble to recite “a test sample comprising cells other than the microorganism targeted for detection” and deleting the above clause from the acquiring step.
Claim 1 recites a step of concentrating the culture medium, and after the concentrating, acquiring the ATP level of the culture medium.  The step of acquiring the ATP level of the culture medium should be amended to recite that it is done with “the concentrated culture medium”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 1 recites "wherein the microorganism culture medium is such that the cells in the sample die after a period of time by culturing the sample in the microorganism culture medium, whereas when the sample is contaminated with the organism, the microorganism proliferates in the sample after a certain period of time by culturing the sample in the microorganism culture medium".  The above limitation defines an element of the claims (the properties of the microorganism culture medium) based on a step which is not recited as part of the claim and is thus variable and/or undefined, rendering the claims indefinite (see MPEP 2173.05(b)).  For example, because the above limitation is based on a hypothetical culturing step with undefined conditions and a hypothetical microorganism, one of ordinary skill would not be reasonably able to ascertain whether a particular culture medium falls within or without the scope of the claims.  The rejection can be overcome by amending the “culturing” step to recite that the microorganism culture medium comprising the sample is cultured in a manner such that the microorganism targeted for detection grows in the microorganism culture medium, if present, while the cells do not.
Claim 1 recites a step of “detecting that the test sample is likely to be negative for the microorganism based on the change of the ATP level over time”.  The term “the change of the ATP level over time” lacks a clear antecedent basis in the claim (since the sampling and acquiring step recites taking and assaying only a single sample) and it is thus unclear which change is being referred to.  The rejection can be overcome by amending the sampling step to 
The detecting step of claim 1 further recites that the detection is based on “the change of the ATP level over time tending to become a declining or constant value”.  The meaning of the phrase “tending to become” is unclear in the context of the claimed method step (e.g., it is unclear whether the above language would encompass ATP levels that are not actually declining or constant).  The rejection can be overcome by amending as follows: “the change of the ATP level over time being a declining or constant value”.
Claim 1 recites “when the ATP level of the entire amount of the culture medium after culturing is low, determining the test sample to be negative for the microorganism, and, when the ATP level of the entire amount of the culture medium after culturing is high, determining the test sample to be positive for the microorganism”.  The terms “high” and “low” are relative terms which render the claim indefinite. The terms “high” and “low” are not specifically defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would therefore not be reasonably apprised of the scope of the invention.  The rejection can be overcome by amending the above determining step to be based on a threshold value (e.g., as set forth in paras. [0052], [0080] and [0081] and Fig. 5 of US20200040374) rather than on “high” and “low” values. 

Conclusion
No claim is allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657